ACCEPTED
                                                                                          12-15-00119-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                    12/21/2015 3:10:09 PM
                                                                                                Pam Estes
                                                                                                   CLERK




                                 NO. 12-15-00119-CV                       FILED IN
                                                                   12th COURT OF APPEALS
                                   IN THE                               TYLER, TEXAS
                          TWELFTH COURT OF APPEAIS                 12/21/2015 3:10:09 PM
                                TYLERTEXAS                                PAM ESTES
                                                                            Clerk




DEBR¿.DENTLE.AI AIK/A
DEBBIE D. LEAI, AND TANGO
TRÂNSPORT, INC., AND TANGO
TRANSPORT, TT,C.

vs

JAMES JORDAN


                         Appealed ftom the 115ù District Court
                                Upshut County, Texas
                                   Cause No. 588-12
                        Honotable Lauten Parish, Ptesiding Judge


                     MOTION TO EXTEND TIME, FOR FILING OF
                              APPELLEE'S BRIEF



   "Rust''Phenix
J. R.
      No. 15908300
State Bar
PHENIX & CRUMP
P. O. Box 1005
Ilenderson, Texas 7 5653
903.657.3595
903.657 .3598 - Facsimile
ATTORNEY FOR APPF'J J EE
                           MOTION TO EXTEND TIME FOR FILING OF
                                    APPELLEE'S BRIEF


TO THE HONORABLE COURT:

         Now comes Appellee,JAMESJORDAN, who makes and files this Motion to Extend Time for

Filiog of Âppellee's Brief and for such would show the Court the following:

                                                        7.


         The cunent deadline for fi.ling Appellee's Bdef is January 4,2076. Appellant's Brief was filed

on Decemb er 2,2075 and this date is calculated allowing fot additional days as the thirty day deadline

ftom the fiting of                   Brief expires on Saturday,January 2,2016.
                      '\ppellant's
                                                        2.


         Appellee requests the Court to graît a thirty (30) day extension.

                                                       3.

         Appellee requests this extension of time fot the following reasons:

                 a..       Appellee's counsel has been unusually busy during the first part of Decembet

                           with hearings and yeat end business;

                 b.        Appellee's counsel has a planned vacation ftom Decernber 24,2015 through

                           January 4,2076;and.

                 c.        The staff of Appellee's counsel will also be vacationing during that time fot the

                           holidays.

         Thetefote, Appellee's counsel will not have his normal staff avatlable to ptepare, complete, and

file Appellee's Brief dudng the time from December24,2075 toJanuzry 4,201,6.

                                                       4.

         This is the first extension tequested by,\ppellee's counsel. This request for the extension is not

sought   fot delay only, but that justice may be done.
                               CERTIFICATE OF CONFERENCE

         Appellee's counselhas conferedwithAppellant's counselbyphone on December27,2075,and

was informed that Appellant's counsel does not oppose the requested extension.

         WHEREFORE,PREMISES CONSIDERED,JAMESJORDAN,,{.ppellee,requests theCourt

to extend the time fot filing his bdef in this mattet by thitty (30) days to February 4,2076. Appellee

requests such othet and further telief to which Appellee may be jusdy entitled and for which Appellee

will evet ptay.


                                                       Resp ectfu lly   submitted,


                                                       PHE,NIX & CRUMP
                                                       118 S. MAIN
                                                       POST OF'F'ICE,      BOX   1OO5
                                                       HE,NDE,RSON, TEXAS 7 5654
                                                       903/6s7-3s9s
                                                       903 / 6s7 -3598 - FACSTMTLE




                                               BY: /s/ T. R. "Rustv" Phenix
                                                       J. R. "RUSTY" PHENIX
                                                       State Bat No. 15908300
                                                       Attomey fot Appellee, tames lotdan


                                  CERTIFICATE OF SERVICE

         I hereby certifir thatz true and coffect copy of the above and fotegoinghas been forwatded on
this   the  21"'   day of Decemb.g 2075 zddressed/ditected as follows:

         Matthew Thigpen
         I-ADD & THIGPE,N,      P.C.
         235 S. Btoadwty, Suite 200
         Tylet, Texas 75702
         Facsimile: 903 / 7 05-7 221

                                                               R.'
                                                       J. R. "RUSTY"      PHENIX